UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7137



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY D. EDMONSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-99-13, CA-01-139-5)


Submitted:   November 6, 2003          Decided:     November 18, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney D. Edmonson, Appellant Pro Se. Robert H. McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Rodney D. Edmonson seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his motion filed under 28 U.S.C. § 2255 (2000).          An appeal may not

be taken from the final order in a § 2255 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).       A certificate of appealability will

not   issue   absent   “a   substantial   showing   of   the   denial   of   a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,             ,

123 S. Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Edmonson has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED


                                     2